DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the electrical connections”. This term lacks antecedent basis. Does the electrical connections refer to the pin attachment to the ribbons or all the electrical connections including those within the socket? Further clarification and appropriate correction is required. 
Claim 7 recites “has an opening facing carrier or the frame,” it is unclear which carrier is being recited. Is it the carrier in claim 1 or another carrier? Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami (US 2020/0066923 A1) in view of Werner (US 2005/0054244 A1) in view of Feldmann (US 2017/0366136 A1).
Regarding claims 4 and 5, Aranami discloses a connection system comprising a solar module (see Figs. 1-5) comprising:
	a plurality of solar cells (See 3pv, Fig. 4 [0053]) arranged on the front side of the carrier (see Fig. 4 front side closer to 1 [0044][0045]),
wherein a plurality of conductive ribbons (3t, belt like hence ribbon form and made of copper [0060]) (see Fig. 2 and Fig. 4 [0050]) electrically contacts the solar cells and extends from the front side to a rear side of the carrier, 
wherein the carrier is surrounded circumferentially by a frame (7, see Fig. 5 [0068]) of the solar module; 
and a connection box (4) arranged on the rear side of the carrier, wherein the connection box comprises parallel terminal components (4ec, see Fig. 4, [0063] will be arranged so that connections can be made to 3t) which are electrically connect to the ribbons (3t) through solder (does discloses that an electrical connection is present and further discloses that an electrical connection can be formed through solder [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrical connection between the parallel terminal components and the ribbons of Aranami by soldering the elements so that a secure electrical connection is formed as disclosed by Aranami because Aranami discloses that soldering is an effective method for connecting electrical elements and the results would be reasonably predictable.

However, modified Aranami does not disclose that the terminal connections are pins in sockets and that each respective ribbon of the plurality of ribbons is electrically connected to one pin of the plurality of pins, wherein the connection box comprises a socket that houses the plurality of pins, and is configured to interface with external module electronics.
Werner discloses a junction box (40, see Fig. 6) on a solar panel (28) where the foils lines (29) which lead out from the panel each respectively couple to their own pin (46) and the connection box comprises separate sockets (43) which house the pins ([0025]-[0027]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the junction box of modified Aranami by having the ribbons of Aranami connect to pins in sockets in the junction box as disclosed by Werner because Werner discloses it is an appropriate design for interconnecting wiring and furthermore one of ordinary skill would have been able carry out such a modification and the results would be reasonably predictable. 
However, modified Aranami discloses each respective pin being housed in its own respective socket, not multiple pins in a single socket.
Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3 ) within a junction box (120) ([0045]).

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
With regards to “is configured to interface with external module electronics” modified Aranami discloses the same structure as claimed and therefore is capable of performing the same function. 
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 8, Aranami discloses a connection system comprising a solar module (see Figs. 1-5) comprising:
	a plurality of solar cells (See 3pv, Fig. 4 [0053]) arranged on the front side of the carrier (see Fig. 4 front side closer to 1 [0044][0045]),

wherein the carrier is surrounded circumferentially by a frame (7, see Fig. 5 [0068]) of the solar module; 
and a connection box (4) arranged on the rear side of the carrier, wherein the connection box comprises parallel terminal components (4ec, see Fig. 4, [0063] will be arranged so that connections can be made to 3t) which are electrically connect to the ribbons (3t) through solder (does discloses that an electrical connection is present and further discloses that an electrical connection can be formed through solder [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrical connection between the parallel terminal components and the ribbons of Aranami by soldering the elements so that a secure electrical connection is formed as disclosed by Aranami because Aranami discloses that soldering is an effective method for connecting electrical elements and the results would be reasonably predictable.
Note that each ribbon (3t) is in a separate position and is attached to portion (4p), and therefore would be connected to separate parallel terminal components.
However, modified Aranami does not disclose that the terminal connections are pins in sockets and that each respective ribbon of the plurality of ribbons is electrically connected to one pin of the plurality of pins, wherein the connection box comprises a socket that houses the plurality of pins, and is configured to interface with external module electronics.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the junction box of modified Aranami by having the ribbons of Aranami connect to pins in sockets in the junction box as disclosed by Werner because Werner discloses it is an appropriate design for interconnecting wiring and furthermore one of ordinary skill would have been able carry out such a modification and the results would be reasonably predictable. 
However, modified Aranami discloses each respective pin being housed in its own respective socket, not multiple pins in a single socket.
Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3 ) within a junction box (120) ([0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the number of pins per socket and the number of sockets in modified Aranami so that there are multiple pins are housed in a single socket as disclosed by Feldmann because Feldmann discloses it is an appropriate design for a terminal connection port for a solar panel. 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Feldmann discloses a disconnecting device (156) can be connected to the pins within the socket which allows for electrical connection between modules ([0058]).
It would been obvious to one of ordinary skill in the art at the time of the filing to modify Aranami by attaching a connector terminal as disclosed by Feldmann because it will allow for panels to be interconnected and disconnected depending on use and repair needs within the array.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami (US 2020/0066923 A1) in view of Werner (US 2005/0054244 A1) in view of Feldmann (US 2017/0366136 A1) in view of Uchihashi (US 5,951,785).
Regarding claims 8 and 9, Aranami discloses a connection system comprising a solar module (see Figs. 1-5) comprising:
	a plurality of solar cells (See 3pv, Fig. 4 [0053]) arranged on the front side of the carrier (see Fig. 4 front side closer to 1 [0044][0045]),
wherein a plurality of conductive ribbons (3t, belt like hence ribbon form and made of copper [0060]) (see Fig. 2 and Fig. 4 [0050]) electrically contacts the solar cells and extends from the front side to a rear side of the carrier, 
wherein the carrier is surrounded circumferentially by a frame (7, see Fig. 5 [0068]) of the solar module; 
and a connection box (4) arranged on the rear side of the carrier, wherein the connection box comprises parallel terminal components (4ec, see Fig. 4, [0063] will be arranged so that connections can be made to 3t) which are electrically connect to the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrical connection between the parallel terminal components and the ribbons of Aranami by soldering the elements so that a secure electrical connection is formed as disclosed by Aranami because Aranami discloses that soldering is an effective method for connecting electrical elements and the results would be reasonably predictable.
Note that each ribbon (3t) is in a separate position and is attached to portion (4p), and therefore would be connected to separate parallel terminal components.
However, modified Aranami does not disclose that the terminal connections are pins in sockets and that each respective ribbon of the plurality of ribbons is electrically connected to one pin of the plurality of pins, wherein the connection box comprises a socket that houses the plurality of pins, and is configured to interface with external module electronics.
Werner discloses a junction box on a solar panel where the foils lines which lead out from the panel each respectively couple to their own pin and the connection box comprises separate sockets which house the pins. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the junction box of modified Aranami by having the ribbons of Aranami connect to pins in sockets in the junction box as disclosed by Werner because Werner discloses it is an appropriate design for interconnecting wiring and furthermore one of ordinary 
However, modified Aranami discloses each respective pin being housed in its own respective socket. 
Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3 ) within a junction box (120) ([0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the number of pins per socket and the number of sockets in modified Aranami so that there are multiple pins are housed in a single socket as disclosed by Feldmann because Feldmann discloses it is an appropriate design for a terminal connection port for a solar panel. 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Modified Aranami does not disclose that module electronics are inserted into a socket of the connection box and electrically connected to pins.
	Uchihashi discloses that an inverter box can be connected to a connection box socket and provides AC current (see Fig. 2, 4 and 6, C5/L34-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection system of modified Aranami by attaching an inverter box to the socket in the connection box (where DC output wiring is located) as disclosed 
Since the DC current of modified Aranami will be converted to AC current the inverter is inherently electrically connected to pins.
Regarding claims 10 and 11, modified Aranami discloses all of the claim limitations as set forth above.
Uchihashi discloses that the inverter is attached to the frame through a clamping connection (screws, see Fig. 4, C6/L47-53).
Aranami does disclose that the connection box is positioned in a recess in the frame, however, Aranami does not disclose that the module electronics are positioned in a recess in the frame.
Aranami discloses that positioning boxes which house electronic components within the frame allows for the passage of moisture to be lessened ([0065]).
It would have obvious to one of ordinary skill in the art at the time of the invention to modify the positioning of the module electronics of modified Aranami to be within the recess of the frame adjacent the connection box because as disclosed by Aranami such a position would allow for the passage of moisture to be lessened.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami (US 2020/0066923 A1) in view of Werner (US 2005/0054244 A1) in view of Feldmann (US 2017/0366136 A1) as applied to claims 4 and 5 above and in further view of Sasaoka (US 6,462,265 B1).
Regarding claims 6 and 7, modified Aranami discloses all of the claim limitations as set forth above.
Aranami does disclose a sealing material (7se) between the frame and the connection box [0068], but does not disclose that the sealing compound fills the connection box (4).
Feldman discloses that the terminal box can have sides can directly attach to the back of the panel (see part 30, Fig. 6) and that this portion contains no bottom part to the box.
Sasaoka discloses that a terminal box position on the rear face of a solar module and is adhesively bonded and filled with a sealing agent and filling the box with the sealing agent provides insulating protection and waterproofing (C6/L40-45, see Fig. 31, and C28/L20-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the terminal box of Aranami as disclosed by Feldmann and further by filling it with a flexible adhesive compound as disclosed by Sasaoka because it will improve the reliability of attachment and waterproofing of the unit.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-11 have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726